796 So. 2d 569 (2001)
Leon EDWARDS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D00-3792.
District Court of Appeal of Florida, First District.
September 6, 2001.
Rehearing Denied October 17, 2001.
Appellant, pro se.
*570 Robert A. Butterworth, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Because the appellant filed his Rule 3.850 motion before the mandate was issued in the direct appeal of his convictions and sentences, the trial court was without jurisdiction to rule on the motion. See Akel v. State, 737 So. 2d 633 (Fla. 1st DCA 1999); Cabrera v. State, 721 So. 2d 1190, 1191 (Fla. 2d DCA 1998). Accordingly, we vacate the trial court's order denying the Rule 3.850 motion without prejudice to the appellant's right to refile the motion now that his direct appeal is final.
BOOTH, BARFIELD and MINER, JJ., CONCUR.